1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,792

10 KENNETH KEY,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Thomas J. Hynes, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   Jacqueline R. Medina, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19 Hugh W. Dangler, Chief Public Defender
20 Nancy Hewitt, Appellate Defender
21 Santa Fe, NM

22 for Appellant

23                                 MEMORANDUM OPINION

24 WECHSLER, Judge.
1        In our notice of proposed summary disposition, this Court proposed to reverse

2 the district court’s denial of Defendant’s motion to suppress his breath alcohol test

3 results. The State has filed a notice of its intent not to file a memorandum opposing

4 our proposed summary disposition. Therefore, for the reasons stated in the notice of

5 proposed summary disposition, we reverse.

6        IT IS SO ORDERED.



7                                               _______________________________
8                                               JAMES J. WECHSLER, Judge
9 WE CONCUR:



10 ________________________________
11 CELIA FOY CASTILLO, Judge



12 ________________________________
13 TIMOTHY L. GARCIA, Judge




                                            2